Case 3:19-cv-01072-RNC Document 21 Filed 09/03/19 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
MASSIMO PELACCIA : NO.: 3:19-cv-01072-RNC
Plaintiff, :
V.

HARLEYSVILLE PREFERRED INSURANCE
COMPANY

Defendant. : SEPTEMBER 3, 2019

CONSENTED-TO MOTION FOR EXTENSION OF TIME
TO HOLD RULE 26(F) CONFERENCE

Pursuant to Local Rule 7(b), Defendant, Harleysville Preferred Insurance Company
(“Harleysville” or “Defendant”) requests an extension of time of thirty (30) days, up to and
including October 9, 2019, by which the parties must meet and confer in accordance with Fed. R.
Civ. Pro. 26(f). Plaintiffs counsel consents to the requested extension. In support of this motion,
Harleysville avers as follows:

1, The Plaintiff commenced this action by way of Summons and Complaint dated June
12, 2019, in the Connecticut Superior Court, Judicial District of New Haven.

2. On July 9, 2019, Harleysville removed this action to the District Court. Thereafter,
this matter was assigned to the Honorable Robert N. Chatigny.

3. Counsel for Harleysville filed their appearances on July 9, 2019.

4. Pursuant to Fed. R. Civ. Pro. 26(f), the parties were due to meet and confer by
August 8, 2019. The court extended that motion to September 9, 2019.

5. There is good cause for an additional extension of the deadline for the parties to
meet and confer, as the parties are presently engaged in productive settlement negotiations. At

this juncture, it appears likely that a settlement in principal will be reached prior to September 9,
Case 3:19-cv-01072-RNC Document 21 Filed 09/03/19 Page 2 of 3

2019, however the additional time requested is necessary to permit sufficient time for the

settlement agreement and release to be drafted and executed, as well as for the settlement amount

to be paid.

6. This is the second such motion for extension of time filed by Harleysville as to this
deadline.

7, Counsel for Plaintiff consents to the extension of time requested.

WHEREFORE, Harleysville requests the Court issue an order extending the deadline

within which the parties must meet and confer pursuant to Fed. R. Civ. Pro. 26(f) until October 9,

2019.

Dated: West Hartford, Connecticut
September 3, 2019

DEFENDANT, HARLEYSVILLE
PREFERRED INSURANCE COMPANY

/s/ Heather L. McCoy

Elizabeth F. Ahlstrand, Esq. ct27173
Heather L. McCoy, Esq. ct28788
Seiger Gfeller Laurie LLP

977 Farmington Ave., Suite 200
West Hartford, CT 06107

Tel. 860-760-8400

Fax 860-860-8401
eahlstrand@sgllawgroup.com
hmccoy@sgllawgroup.com

Its Attorneys
Case 3:19-cv-01072-RNC Document 21 Filed 09/03/19 Page 3 of 3

CERTIFICATION OF SERVICE

I hereby certify that on this 3rd day of September 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

/s/ Heather L. McCoy
Heather L. McCoy, Esq. ct28788
